Title: From Thomas Jefferson to William C. C. Claiborne, 10 July 1805
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Dear Sir 
                     
                     Washington July 10. 05.
                  
                  It is represented to be expedient that some permanent partition & appropriation should be made of the public buildings at New Orleans for the accomodation of the public functionaries. the Government house should doubtless be ascribed  the Executive. there are then the Legislature of the territory, the courts of justice, the custom house, the military corps. the military & marine hospitals separately as being under separate directions, & perhaps others who do not occur to me. will you be so good as to send me a statement of the buildings which devolved on the US. with your opinion of the best distribution to be made of them. on reciept of which a permanent appropriation of them shall be made here.
                  The members of the government leave this place on the 15th. inst. and will not return to it till the last of September. Accept my friendly salutations & assurances of respect & esteem
                  
                     Th: Jefferson 
                     
                  
               